Citation Nr: 0801681	
Decision Date: 01/16/08    Archive Date: 01/29/08

DOCKET NO.  04-12 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for residuals of a 
puncture wound of the left leg with scar.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Eckart, Counsel





INTRODUCTION

The veteran served on active duty from October 1976 to 
January 1977 and from February 1978 to December 1985.  

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2003 rating decision from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in St. 
Petersburg, Florida, which denied entitlement to a 
compensable rating for residual puncture wound scar of the 
left leg.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is noted to have requested a hearing at the RO 
before a Veterans Law Judge (Travel Board hearing) in his 
substantive appeal VA Form 9 received at the RO in April 
2004.  Thereafter the RO sent a letter dated in December 2006 
asking the veteran to clarify his hearing options, to include 
a videoconference hearing, a Travel Board hearing or to 
withdraw his hearing request.  The veteran did not return 
this letter to the RO.  In January 2007 the veteran submitted 
a second VA Form 9 with signed confirmation indicating that 
he wanted to attend a Travel Board hearing before a Veterans 
Law Judge (VLJ) at the RO.  

Since such hearings are scheduled by the RO (See 38 C.F.R. § 
20.704(a) (2007)), the Board is remanding the case for that 
purpose, in order to satisfy procedural due process concerns.

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The RO should schedule the veteran 
for a Travel Board hearing before a VLJ, 
with appropriate notification to the 
veteran and his representative.  A copy 
of the notice to the veteran of the 
scheduling of the hearing should be 
placed in the record.

2.  After the hearing is conducted, or if 
the veteran withdraws his hearing request 
or fails to report for the scheduled 
hearing, the case should be returned to 
the Board for further review.  

The purpose of this remand is to comply with due process of 
law.  The Board intimates no opinion, either favorable or 
unfavorable, as to the ultimate outcome of this case.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



